Citation Nr: 0527496	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  02-15 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and S. L.




ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1943 to January 
1947.  The veteran died in January 2002.  The appellant is 
his widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

The appellant and S. L. testified at a June 2005 Board 
videoconference hearing.  By way of written correspondence 
submitted to the undersigned, the appellant's representative 
waived RO review of the additional evidence submitted at the 
June 2005 Board videoconference hearing.


FINDINGS OF FACT

1.  The veteran died of a nonservice-connected disability in 
a non-VA facility in January 2002.

2.  At the time of his death the veteran was not in receipt 
of pension or compensation benefits and did not have an 
original or reopened claim for such benefits pending with 
sufficient evidence of record on the date of his death to 
have supported an award of compensation or pension effective 
prior to the date of his death.

3.  The veteran did not die while admitted to a VA facility 
for hospital, nursing home, or domiciliary care.

4.  At the time of his death, the veteran was not traveling 
under proper authority and at VA expense for the purpose of 
examination, treatment, or care.


CONCLUSION OF LAW

The criteria for entitlement to burial benefits have not been 
met.  38 U.S.C.A. 
§§ 2302, 2303, 2307, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.1600 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  To implement the provisions of 
the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the appellant after the 
initial denial of her claim.  Because the VCAA notice in this 
case was not provided to the appellant before the initial 
adverse RO decision, it can be argued that the timing of the 
notice does not comply with the requirements set forth in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the February 2004 letter, VA informed the appellant 
of the applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the letter, VA informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The Board finds 
that this document fulfilled VA's duty to notify, including 
the duty to notify the appellant to submit any pertinent 
evidence in her possession, and that any defect in the timing 
of such notice constitutes harmless error.

VA has fulfilled its duty to assist the appellant.  The RO 
has made numerous attempts to assist the appellant in 
obtaining the evidence necessary to substantiate her claim, 
including obtaining records identified by the appellant.  The 
record includes a death certificate and VA medical records.  
The appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.  VA has complied with the assistance 
provisions set forth in the new law and regulation.  As the 
issue at hand involves a determination of whether or not the 
veteran was under VA-authorized medical care at the time of 
his death, the Board finds that the record as it stands 
contains adequate medical evidence to adjudicate the claim.  
Thus, the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issue is now ready 
to be considered on the merits.

Analysis

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
C.F.R. § 3.1600.  If a veteran dies as a result of a service-
connected disability or disabilities, certain burial benefits 
may be paid.  38 C.F.R. § 3.1600(a).

If a veteran's death is not service-connected, entitlement is 
based upon the following conditions: (1) at the time of death 
the veteran was in receipt of pension or compensation; or, 
(2) the veteran had an original or reopened claim for either 
benefit pending at the time of the veteran's death; or (3) 
the deceased was a veteran of any war or was discharged or 
released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State.  38 C.F.R. § 
3.1600(b).

Alternatively, burial benefits may be paid if a person dies 
from non-service-connected causes while properly hospitalized 
by VA (in a VA or non-VA facility).  38 C.F.R. § 3.1600(c).

In the instant case, the appellant does not contend, nor does 
the record show, that the veteran died of a service-connected 
disability.  In fact, the record shows that he was not 
service-connected for any disability at the time of his 
death.  Thus, burial benefits are not warranted under the 
provisions of 38 C.F.R. § 3.1600(a).  Moreover, because the 
veteran was not in receipt of pension or compensation at the 
time of his death and he did not have an original claim or 
reopened claim pending at the time of his death, burial 
benefits are likewise not warranted under the provisions of 
38 C.F.R. § 3.1600(b)(1)(2).  The Board notes the testimony 
provided by the appellant and S. L. at the June 2005 Board 
videoconference hearing which indicated that they felt a 
claim might have been filed on behalf of the veteran before 
his death.  However, the evidence of record contains no 
indication that any claim was filed on behalf of the veteran 
during his lifetime.  Finally, the veteran's body was not 
being held by a State or a subdivision of a State at the time 
of his death.  Therefore, entitlement to burial benefits 
under 38 C.F.R. § 3.1600(b)(3) is also not warranted.

The appellant has argued that the veteran was under VA-
authorized hospice care at the time of his death.  However, 
the appellant has submitted no documentation to support this 
allegation.  The record contains no evidence that the veteran 
was under VA-authorized medical care at the time of his 
death.  In fact, by way of telephone contact in March 2004, 
the RO confirmed with the VA Medical Center in Miami that 
hospice care was not authorized by the VA at the time of the 
veteran's death.  Thus, the veteran was not hospitalized by 
VA in a VA facility or at the time of his death.  38 C.F.R. § 
3.1600(c); see also January 2002 Certificate of Death.  Nor 
was he enroute while traveling under prior authorization and 
at VA expense to warrant burial benefits pursuant to 38 
C.F.R. § 3.1605(a).

The Board empathizes with the appellant's plight.  
Nonetheless, entitlement to burial allowance or any benefit 
therefrom under the provisions of 38 C.F.R. § 3.1600 is not 
warranted.  Not one of the conditions provided by law and 
regulation which would permit payment of burial benefits have 
been met.  Accordingly, the current appeal must be denied.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  The benefit of the doubt rule is inapplicable when 
the evidence preponderates against the claim.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

ORDER

Entitlement to burial benefits is denied.



	                        
____________________________________________
	C. CRAWFORD
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


